                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Antonio Maurice Scott, as personal            )                  C/A No. 0:18-1102-PJG
representative of the estate of George Bynum, )
                                              )
                                              )
                                Plaintiff,    )                    ORDER AND
                                              )                 NOTICE OF HEARING
v.                                            )
                                              )
Siva Chockalingam, M.D.; Associates in        )
Gastroenterology, P.A.; Berkeley Endoscopy )
Center, L.L.C.; Robert Sharp, M.D., In His    )
Individual Capacity As Agent, Servant And/Or )
Employee of the South Carolina Department of )
Corrections; South Carolina Department of     )
Corrections,                                  )
                                              )
                                Defendants.   )
_____________________________________ )

       This matter is before the court on Plaintiff’s petition for settlement approval in this wrongful

death and survival action. A settlement approval hearing is set for 10:00 a.m. on Friday, July 19,

2019, in the United States District Court, Courtroom VII, Matthew J. Perry, Jr. Courthouse, 901

Richland Street, Columbia, South Carolina.

       In light of Plaintiff’s counsel’s representations during a conference call on June 18, 2019, the

court directs Plaintiff’s counsel to serve a copy of this Order and Notice of Hearing and the filed

Petition for Approval of Wrongful Death and Survival Settlement (ECF No. 95) on the state law

statutory beneficiaries. This Order shall serve as notice to the statutory beneficiaries of the proposed

settlement and the scheduled approval hearing, which the statutory beneficiaries may attend if they

wish to be heard on whether this settlement should be approved and, potentially, how the proceeds



                                             Page 1 of 2
should be allocated between the wrongful death and survival claims. Statutory beneficiaries may

retain counsel if they so elect.

        Plaintiff’s counsel shall file proof within seven (7) days of this Order that the Order and

Notice of Hearing and Petition have been served on the statutory beneficiaries.

        IT IS SO ORDERED.


                                                     ____________________________________
                                                     Paige J. Gossett
                                                     UNITED STATES MAGISTRATE JUDGE
June 26, 2019
Columbia, South Carolina




                                            Page 2 of 2
